Southern China Livestock, Inc. 88 Guihuayuan, Guanjingcheng Yujiang, Yingtan City, Jiangxi Province People’s Republic of China August 15, 2011 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporate Finance 100 F. Street, NE Washington, D.C. 20549 Attn: Ms. Lauren Nguyen, Attorney-Advisor Re: Southern China Livestock, Inc. Request to Withdraw Registration Statement on Form S-1 File No. 333-167173 Dear Ms. Nguyen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended, Southern China Livestock, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission consent to the withdrawal of the Company’s Registration Statement on Form S-1 (Registration No.333-167173), together with all amendments and exhibits thereto (the “Registration Statement”).The Company is requesting withdrawal of the Registration Statement because it has elected not to pursue the sale of the securities included therein at this time. No securities were sold pursuant to the Registration Statement. Thank you for your attention to this matter.Please feel free to contact the undersigned if you have any questions regarding the Registration Statement or this letter. Very truly yours, Southern China Livestock, Inc. /s/ Luping Pan By: Luping Pan Chief Executive Officer
